Opinion issued April 29, 2004  





 
 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00406-CR
____________

IN RE KEVIN WAYNE HARRIS, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

               Relator Kevin Wayne Harris filed in this Court a pro se motion for leave to
file a petition for writ of mandamus and a petition for writ of mandamus.  The motion
for leave to file is granted.  However, we dismiss the petition as moot.
               Relator requests that we direct respondent
 to comply with this Court’s
order of abatement that issued on October 16, 2003 in cause number 01-03-00757-CR, in which we directed the trial court to conduct an indigency hearing and, if it
found relator to be indigent, appoint counsel to prosecute the appeal.  Cause number
01-03-00757-CR  is relator’s appeal of respondent’s denial of his motion for forensic
testing of DNA evidence in cause number 601873. 
               On March 4, 2004, we issued an order reinstating the appeal in cause
number 01-03-00757-CR because we had received a supplemental clerk’s record
reflecting that respondent found relator to be indigent and appointed Danny
Easterling to represent him on appeal.  Our order also established a briefing schedule.
               The petition for writ of mandamus is therefore denied as moot.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).